FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/14/2021 has been entered. Claims 1-7 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Teets (US 2008/0041059).
Regarding independent claim 1, Teets discloses a combustor (Teets Fig. 1 below), comprising: 
a first toroidal casing 18 (“engine body”, the first casing extends around the centerline CL with an opening 71 through the middle, and is hence “toroidal”; Teets Fig. 1-4) circumscribing an axis CL (Teets Fig. 1 & 4) and having an inlet configured to receive fluid 17 (“compressor air”, Para. 0034, see Teets Fig. 1 below), the first casing 18 defining a first internal chamber 43 in fluid communication with the inlet (Teets Fig. 1 & 4, the chamber within the casing 18 as shown, surrounding the inner liner 66); 
primary zone toroidal form 66”) disposed within the first internal chamber 43 (the second toroidal casing is within the first toroidal casing as shown, Teets Fig. 1) and circumscribing the axis CL (Teets Fig. 1-4), the second casing 66 having an outer wall 40 defining a second internal chamber 41 (“primary combustion zone”, Para. 0034, Teets Fig. 1-4), the outer wall 40 having a plurality of orifices (inlets of the tubes 34 formed in the outer wall 41) formed therethrough (Teets Fig. 2-3), the orifices providing fluid communication between the first and second chambers (air 17 flows from the first chamber 43 through the tubes 34 and into the second chamber 41, Teets Fig. 2, 6, Para. 0030); 
a plurality of fuel injector elements 70 (Teets Fig. 7, Para. 0031), each fuel injector element 70 having a first portion disposed about a first axis 21 (Teets Fig. 7 below), each fuel injector element being disposed between the first and second toroidal casings (Teets Fig. 7 below, each element 70 extends between the first and second toroidal casings and into the second chamber as shown), each fuel injector element 70 positioned to inject fuel 21 into the second chamber 41 through the orifices (the fuel injectors each extend through a respective orifice and inject fuel into the flow of air passing through the tube 34, Teets Fig. 6 & 7, Para. 0030-31); and 
an outlet structure (the passage radially between second casing portions 48 & 49, shown in Teets Fig. 1, 3 & 4) defining at least one channel 46 (a “dilution zone”, Para. 0034) in fluid communication with the second chamber 41 (receives the combustion products from the second chamber), the at least one channel 46 being oriented parallel to the axis CL (Teets Fig. 1-4, the flow through the at least one channel 46 is parallel to the centerline CL as shown, before reaching vane 15).
each fuel injector element having a second portion disposed about a second axis, the first axis being oriented at an angle greater than zero degrees with respect to the second axis.
However, regarding the claimed limitation "each fuel injector element having a second portion disposed about a second axis, the first axis being oriented at an angle greater than zero degrees with respect to the second axis", it is noted that Applicant has not disclosed that using a fuel injector element configuration results in an unpredicted result not seen in the prior art and it appears that the invention would perform equally well with a fuel injector element with only a first portion disposed about a first axis, as taught by Teets.  The instant disclosure does not describe the claimed feature in any way, and consequently there is no discussion of the criticality of the fuel injector element having a second portion disposed around a second axis at an angle greater than zero with respect to the first axis. Accordingly, absent persuasive evidence that the second portion of the fuel injector element is functionally significant, the limitation above constitutes a mere change in shape and fails to patentably distinguish over the prior art. See MPEP 2144.04, IV, B.  One of ordinary skill in the art would be motivated to incorporate a fuel injector element having first and second portions being at an angle with each other, or having a bent portion thereof, in order to fit the fuel injector element within a provided space, or to provide a connection point between a fuel supply outside of the combustor to the point of injection into the combustor (see for example: Stalker US 2,627,719, depicting a bent fuel injection element 60 between the toroidal outer casing 51 and toroidal combustion chamber 50). Note, the instant disclosure only discusses that the fuel injector element can “preheat the fuel by immersing them in the first chamber 304 and closer to the second casing 303” (Para. 0063), and 

    PNG
    media_image1.png
    645
    776
    media_image1.png
    Greyscale

Regarding claim 2, Teets discloses the combustor of claim 1, wherein the orifices are oriented at an oblique angle with respect to the outer wall 40 (Teets Fig. 2, the orifices and their respective tubes 34 are angled obliquely relative to the wall 40 as shown).
Regarding claim 3, Teets discloses the combustor of claim 1, further comprising an ignition source 74, 62 positioned within the second chamber 41 (Teets Fig. 3, Para. 0034, “FIG. 6, linear/elongated slots 25 are incorporated to allow better fuel dispersions thru flow area consideration to yield better f/a mixing in the premix chamber 32. The combustible fuel/air mixture once ignited by an igniter 74 or other means like a "torch" 62, FIG. 3, will supply internal engine heat energy to drive the gas turbine rotor 12 of engine spool 11 FIG. 1.”).


    PNG
    media_image2.png
    595
    656
    media_image2.png
    Greyscale

Regarding claim 5, Teets discloses the combustor of claim 1, further comprising a plurality of funnel elements 34 (outer tubes that funnels air from the first chamber into a winding path and into the second chamber) disposed within the orifices and extending into the second chamber 41, the funnel elements tapering from the first chamber to the second chamber (the inner end of the funnel element 34 is tapered as shown).  
Regarding claim 6, Teets discloses the combustor of claim 1, wherein the fuel injector elements 70 extend into the second chamber 41 (Teets Fig. 1-4, the fuel injectors extend into the combustion chamber 41 of the second toroidal casing 66 as shown).


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shekleton (US 5,174,108).
Regarding independent claim 1, Shekleton discloses a combustor (Shekleton Fig. 1), comprising: 
a first toroidal casing 26, 28 (Shekleton Fig. 1, the casing 26, 28 extends around a centerline 12, thereby forming a toroidal shape) circumscribing an axis 12 and having an inlet (between the casing 26 and the axial portion 52 of the turbine shroud, Shekleton Fig. 1 below) configured to receive fluid (air from the compressor 14), the first casing 26, 28 defining a first internal chamber 24 (a “plenum”) in fluid communication with the inlet (Shekleton Fig. 1); 
a second toroidal casing 46 disposed within the first internal chamber 24 (Shekleton Fig. 1, Col. 3, ln. 40-45, “a substantially toroidal combustor, generally designated 44. The combustor 44 is substantially toroidal in the strict geometric sense of the word in that its configuration is generally defined by that of a circle rotated about the axis 12 in spaced relation thereto”) and circumscribing the axis 12, the second casing 46 having an outer wall (the radially outer wall of the casing 46, henceforth 46 for sake of simplicity) defining a second internal chamber 44 (a combustion chamber, Shekleton Fig. 1 above);
the outer wall 46 having a plurality of orifices (where the tubes 90A & 90B are disposed) formed therethrough (a plurality of “air inlets” in the outer wall 46 for the tubes 90 passing through the outer wall, Shekleton Fig. 1), the orifices providing fluid communication between the first and second chambers 24 & 44 (Col. 4, ln. 40-60, “The tubes 90 are disposed in the radially outer wall section 46 of the combustor 44 with their flared ends 91 located within the plenum 24 to receive compressed air from the outlet side of the diffuser 22… there will be a plurality of each of the tubes 90A and 90B at equally angularly spaced locations about the combustor 44”); 
a plurality of fuel injector elements (a flattened tube 100 with a plurality of fuel injection openings 104 spraying fuel into a respective tube 90A), each fuel injector element having a first portion disposed about a first axis (the portion 100 that is a flattened tube extending about a circumferential axis, or, the fuel injection openings 104, which would be disposed about respective central axes of the openings), each fuel injector element being disposed between the first and second toroidal casings (Shekleton Fig. 1 below),  each fuel injector element positioned to inject fuel 106 into the second chamber 44 through the orifices 90A (Col. 4, ln. 62-Col. 5, ln. 2, “To provide fuel to the interior of the combustor 44 for combustion purposes, a flattened tube 100 is disposed within the plenum 24 by a mounting bracket 102. At locations upstream of the flared ends 91 of each of the tubes 90A, one or more outlet openings 104 are located in the radially inner side of the flatten tube 100 so that fuel exiting the openings 104 will flow into corresponding and aligned one of the tubes 90A as shown by a stream 106”); and 
outlet structure defining at least one channel 48 (“outlet 48”) in fluid communication with the second chamber 44 (Shekleton Fig. 1), the at least one channel 48 being oriented parallel to the axis 12 (Shekleton Fig. 1 below, the outlet 48 directs combustion products in a direction parallel to the axis 12).
Shekleton fails to disclose each fuel injector element having a second portion disposed about a second axis, the first axis being oriented at an angle greater than zero degrees with respect to the second axis.
However, regarding the claimed limitation "each fuel injector element having a second portion disposed about a second axis, the first axis being oriented at an angle greater than zero degrees with respect to the second axis", it is noted that Applicant has not disclosed that using a fuel injector element configuration results in an unpredicted result not seen in the prior art and it appears that the invention would perform equally well with a fuel injector element with only a first portion disposed about a first axis, as taught by Shekleton.  The instant disclosure does not describe the claimed feature in any way, and consequently there is no discussion of the criticality of the fuel injector element having a second portion disposed around a second axis at an angle greater than zero with respect to the first axis. Accordingly, absent persuasive evidence that the second portion of the fuel injector element is functionally significant, the limitation above constitutes a mere change in shape and fails to patentably distinguish over the prior art. See MPEP 2144.04, IV, B.  One of ordinary skill in the art would be motivated to incorporate a fuel injector element having first and second portions being at an angle with each other, or having a bent portion thereof, in order to fit the fuel injector element within a provided space, or to provide a connection point between a fuel supply outside of the combustor to the point of injection into the combustor (see for example: Stalker US 2,627,719, depicting a bent fuel injection element 60 between the toroidal outer casing 51 and toroidal combustion chamber 50). Note, the instant disclosure only discusses that the fuel injector element can “preheat the fuel by immersing them in the first chamber 304 and closer to the second casing 303” (Para. 0063), and does not mention anything regarding the shape of the fuel injector in relation to this, or any other function. 




    PNG
    media_image3.png
    561
    758
    media_image3.png
    Greyscale

Regarding claim 2, Shekleton teaches the combustor of claim 1, and Shekleton further teaches wherein the orifices 90A are oriented at an oblique angle with respect to the outer wall 46 (Shekleton Fig. 2, the tubes of the orifices are angled obliquely as shown).
Regarding claim 3, Shekleton teaches the combustor of claim 1, and Shekleton further teaches an ignition source 94 positioned within the second chamber 44 (Shekleton Fig. 1, Col. 4, ln. 61).
Regarding claim 4, Shekleton teaches the combustor of claim 1, and Shekleton further teaches wherein the outlet structure comprises an inner wall (the radially inner side of the second toroidal casing, Shekleton Fig. 1 above) converging toward the outer wall 46 (the walls converge towards each other at the outlet channel 48) and is configured to urge high-temperature fluid (the 
Regarding claim 5, Shekleton teaches the combustor of claim 1, and Shekleton further teaches a plurality of funnel elements 90 (the tubes 90) disposed within the orifices and extending into the second chamber 44 (Shekleton Fig. 2, the orifices each have a respective tubes/funnel 90A passing through the outer wall 46), the funnel elements tapering from the first chamber 24 to the second chamber 44 (Shekleton Fig. 2, the funnel elements 90 have an enlarged outer end that tapers to a smaller end within the second internal chamber 44, Col. 4, ln. 40-52, “As seen in FIGS. 2 and 3, tubes 90 having flared radially outer ends 91 are utilized for the purpose. The tubes 90 are disposed in the radially outer wall section 46 of the combustor 44 with their flared ends 91 located within the plenum 24 to receive compressed air from the outlet side of the diffuser 22. The tubes 90, as best seen in FIG. 2, are oriented tangentially with respect to the interior of the combustor 44 so as to provide circumferential swirl of injected air therein.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teets in view of Matsuda (US 2004/0036230).
Regarding claim 7, Teets discloses the combustor of claim 1, but fails to disclose wherein the second casing comprises ceramic matrix composites.
Matsuda teaches a toroidal combustor 1 (Para. 0031, Matsuda Fig. 1), having an outer casing 2, and an inner combustion liner/second casing L1 that comprises ceramic matrix composites (“CMCs”, Para. 0032, “The combustor liner L consists of an annular outer liner L1 and an annular inner liner L2 of a diameter smaller than that of the outer liner L1. The liners L1 and IQ are formed of a ceramic material, such as a CMC, i.e., a fiber-reinforced composite ceramic material.”).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore it would have been obvious to one of ordinary skill in the art the time the invention was filed to have incorporated the ceramic matrix composite material of Matsuda as the material of the second casing of Teets, in order to provide a known combustion liner material that possesses  superior heat resistance compared to metallic liners, reducing the amount of cooling needed for the liner, thus improving the thermal efficiency of the combustor (Matsuda Para. 0004).  One skilled in the art would have been motivated to select a known material in the art, in this case CMCs, on the basis of its optimal suitability for the intended use of the system (in this case, a material that performs well in the high temperature environment of a combustor, for use as the combustor liner).

Response to Arguments
Applicant’s arguments towards the Objection to the Drawings for not clearly showing all the claimed features have been fully considered and are persuasive. The Drawing objection has been withdrawn. 
Regarding the arguments towards the rejection of claims 1-7 under 35 U.S.C. 112(a), the arguments have been fully considered but are moot in view of the applicant’s amendment to claim 1.
Applicant’s arguments with respect to the rejection of claims 1-6 under 35 U.S.C. 102 &  claim 7 under 35 U.S.C. 103 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment.  However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741